DETAILED ACTION
This Office Action is in response to the application 17/087,620 filed on 11/03/2020.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/12/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 11/03/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 11/03/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 11/03/2020 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choyi et al. (hereinafter Choyi), Patent No.: US 11,240,212.
Referring to claim 1, Choyi teaches a system, comprising: 
at least one processor; and 
memory configured to store computer code comprising instructions, the instructions, when executed by the at least one processor, cause the at least one processor to: receive, by a server, a query from a device, the query including a subscriber identifier of the device (25:6-29 and fig. 18, the Client that wishes to register its credentials e.g., Client-Id Credential_Type); 
determine an association between the subscriber identifier and a public key of the device (25:6-29 and fig. 21, Credential_Type for a Client may be a “public key” or its “certificate”.); 
retrieve the public key of the device (25:6-26:34 and fig. 21, retrieves credentials/public key); 
generate a data payload as a response to the query (25:6-26:34 and figs. 18-21 response containing credentials/data payload); 
encrypt the data payload by a symmetric key that is generated randomly (15:19-43, The credential strength may be based on a type of encryption (e.g., symmetric key) and therefore equivalent key sizes for other encryption types (e.g., public key) may be appropriately used. See also 25:6-29); 
encrypt the symmetric key by the public key of the device (15:19-43 and 25:6-29); and 
transmit the data payload and the symmetric key that are encrypted to the device for the device to use a private key corresponding to the public key to decrypt the symmetric key and use the symmetric key to decrypt the data payload (38:39-54 and fig. 38 at step 6, responds with the encrypted content EC-R1, the authentication tag, R1-AT, and the associated CryptoParams.). 

Referring to claim 2, Choyi further teaches wherein the symmetric key is generated specific to the query (15:19-43, 16:24-46 and fig. 8, key derivation function KDF).  

Referring to claim 3, Choyi further teaches wherein the symmetric key is a string of random bits that are generated independent of bits in the data payload (15:19-43, 16:24-46 and fig. 8, key derivation function KDF).  

Referring to claim 4, Choyi further teaches wherein the server is a third-party server that is delegated to respond to the query on behalf of an organization, and wherein the data payload is generated based on information provided by the organization or is provided by the organization (10:45-11:37, Third-Party Credential Requisition Process (TPCRP)).

Referring to claim 5, Choyi further teaches wherein the public key is part of a public identity record of the device (16:54-17:11 and fig. 9, public key).

Referring to claim 6, Choyi further teaches wherein the public key is retrieved from a domain name system (DNS) address associated with the device (10:45-67, DNS).

Referring to claim 7, Choyi further teaches wherein the data payload includes one or more of: a firmware update, a software update, or a configuration setting of the device (8:12-33, Firmware).

Referring to claim 8, Choyi further teaches wherein the data payload and the symmetric key that are encrypted are transmitted with a certificate of the server for the device to authenticate the data payload (26:57-27:24 and fig. 21, authentication tag).

Referring to claim 9, Choyi further teaches wherein the data payload and the symmetric key that are encrypted are authenticatable by the device using a domain name system (DNS) associated with the server (10:45-67, DNS).

Referring to claim 10, Choyi further teaches wherein the data payload is to be transmitted to multiple devices and the server is configured to generate a different symmetric key for each of the multiple devices for encrypting the data payload (41:41-59 and fig. 36A, Using communication system M2M, IoT, WoT to transmit data).


Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 9, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 10, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        07/20/2022